          Case 4:18-cv-00535-RM Document 96 Filed 07/13/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                   No. CV-18-00535-TUC-RM
10                 Plaintiff,                         ORDER
11   v.
12   Unknown Estrada, et al.,
13                 Defendants.
14
15           To accommodate the Court’s calendar, and due to the COVID-19 pandemic, the
16   evidentiary hearing on the issue of Plaintiff’s exhaustion of administrative remedies,

17   currently set for August 10, 2020 at 1:30 p.m., will be continued.
18           Accordingly,

19   ....

20   ....
21   ....
22   ....

23   ....

24   ....

25   ....

26   ....
27   ....
28   ....
       Case 4:18-cv-00535-RM Document 96 Filed 07/13/20 Page 2 of 2



 1         IT IS ORDERED that the evidentiary hearing on the issue of Plaintiff’s
 2   exhaustion of administrative remedies, currently set for August 10, 2020 at 1:30 p.m., is
 3   continued to October 6, 2020 at 1:30 p.m., before the Honorable Rosemary Márquez, in
 4   Courtroom 5A of the United States District Court for the District of Arizona, Evo A.
 5   DeConcini U.S. Courthouse, 405 W. Congress Street, Tucson, AZ 85701.
 6         Dated this 13th day of July, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
